internal_revenue_service number release date index number ------------------------------------------------ ---------------------------------------------- ---------------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number --------------------- refer reply to cc tege eb qp2 plr-130300-08 date date legend entity e ------------------------------------------------------------------ -------------------------------------------- plan ----------------------------------------------------------------------- ------------------ this responds to your authorized representative’s original letter and subsequent correspondence on behalf of governmental entity e and its sec_457 plan requesting a ruling concerning its deferred_compensation plan the plan which e intends to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 the code as amended under the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra and in subsequent legislation the plan has been or will be adopted only by e which is represented to be an eligible governmental employer described in sec_457 of the code under the plan a participant who is currently an employee of e may elect to defer compensation that would have been received for services rendered to e in any taxable_year until death or severance_from_employment in addition the plan authorizes e to permit in-service distributions of certain amounts rolled over into the plan from other eligible retirement plans in accordance with and pursuant to the requirements of notice_2004_67 2004_2_cb_376 including maintaining these rollovers in separate_accounts under the plan the amounts that may be deferred under the annual maximum limitation and the catch-up provisions are within the limitations of sec_457 including the sec_457 coordinated deferral provision plr-130300-08 the plan provides for a maximum amount that may be deferred by a participant in any taxable_year it also provides for a catch-up computation for amounts deferred for one or more of the participant's last three taxable years ending before he or she attains normal_retirement_age under the plan the plan also provides for the age plus catch-up_contributions under sec_414 and sec_457 however the plan provides that a participant can only utilize one of the two catch-up contribution provisions during a single year the amounts that may be deferred under the annual maximum limitation and the catch-up provisions are within the limitations of sec_457 a participant’s election under the plan to defer compensation must be filed prior to the beginning of the month in which the compensation to be deferred would have been paid with certain limitations a participant or a beneficiary including an alternate_payee may elect the manner in which their deferred amounts will be distributed the plan provides that the manner and time of benefit payout must meet the distribution_requirements of sec_401 of the code the plan provides that any amount of compensation deferred under the plan is to be transferred to and held in a_trust annuity_contract or custodial_account described in sec_457 for the exclusive benefit of the participants and their beneficiaries the rights of any participant or beneficiary to payments pursuant to the plan are generally nonassignable and not subject_to transfer assignment or attachment sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible governmental deferred_compensation plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid to the participant or beneficiary sec_457 provides that the term eligible_deferred_compensation_plan means a plan established and maintained by an eligible_employer in which only individuals who perform service for the employer may be participants and which meet the deferral limitations described in sec_457 which meets the distribution_requirements described in sec_457 which provides for deferral elections described in sec_457 and in the case of a governmental_plan which requires the plan assets and income to be held in trust for the exclusive benefit of participants and beneficiaries as described in sec_457 plr-130300-08 sec_457 prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age 70½ ii when the participant has a severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations sec_457 defines an eligible_employer to be a state political_subdivision of a state any agency_or_instrumentality of a state or political_subdivision of a state sec_457 provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for example in custodial accounts or annuity_contracts that are described in sec_401 for the exclusive benefit of participants and their beneficiaries based upon the provisions of the plan summarized above and the documents presented we conclude as follows the plan constitutes an eligible_deferred_compensation_plan as defined in sec_457 of the code as amended under egtrra and subsequent statutes amounts of compensation deferred in accordance with the plan including any income attributable to the deferred_compensation will be includible under sec_457 in the recipient’s gross_income only for the taxable_year or years in which amounts are paid to a participant or beneficiary in accordance with the terms of the plan assuming that the custodial accounts and annuity_contracts used for the accumulation of assets under the plan meet the requirements of sec_401 the trust under the plan and the related custodial accounts and annuity_contracts used under the plan are treated under sec_457 as a_trust that is treated as an organization_exempt_from_taxation under sec_501 no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than e’s above plr-130300-08 described plan if the plan is significantly modified this ruling may not necessarily remain applicable this ruling is directed only to the plan and not to any other sec_457 plan and it applies only if e revises the plan originally submitted on date with the amendments submitted on date sec_6110 of the internal_revenue_code provides that this ruling may not be used or cited as precedent sincerely cheryl press senior counsel qualified_plans branch employee_benefits tax exempt government entities enclosure
